--------------------------------------------------------------------------------

 
EXHIBIT 10.25


TIDEL TECHNOLOGIES, INC.
2900 Wilcrest, Suite 205
Houston, TX 77042




November 25, 2005
 


Laurus Master Fund, Ltd.
825 Third Avenue, 14th Floor
New York, New York 10022



 
Re:
Extension of Laurus Notes



Ladies and Gentlemen:




Reference is hereby made to the following agreements, as each is amended,
modified or supplemented from time to time (i) that certain Convertible Term
Note in the principal amount of $6,450,000, dated November 25, 2003, made by
Tidel Technologies, Inc. (“Borrower”) in favor of Laurus Master Fund, Ltd.
(“Holder”) (the “2003 Convertible Note”), (ii) that certain Convertible Term
Note in the principal amount of $600,000, dated November 26, 2004, made by
Borrower in favor of Holder (the “2004 Convertible Note”), (iii) that certain
Convertible Term Note in the principal amount of $1,250,000, dated November 26,
2004, made by Borrower in favor of Holder (the “P.O. Note”), and (iv) the
certain Purchase Order Financing and Security Agreement dated November 26, 2004
by and between Borrower and Holder (the “P.O. Agreement”, and together with the
2003 Convertible Note, the 2004 Convertible Note, and the P.O. Note, the “Laurus
Notes”). All capitalized terms used herein and not defined herein shall have the
meaning ascribed to them in the Laurus Notes.


WHEREAS, Borrower and Holder agree that Borrower is in process of finalizing a
definitive proxy statement for a special meeting of Borrower’s stockholders to
be held on or about December 28, 2005, to approve the sale of its ATM Business
to NCR Corporation, and that it is in the best interests of Borrower and Holder
to extend certain principal payments due to Holder by Borrower on the Laurus
Notes prior to such special meeting date to prevent an event of default under
the Laurus Notes,


NOW THEREFORE, Borrower and Holder hereby agree, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, that
the Laurus Notes shall be amended as follows:


1.  As of the date hereof (the “Effective Date”), no payments of Principal
Amount shall be due under the 2003 Convertible Note until March 1, 2006. From
March 1, 2006 until the day prior to the Maturity Date, on the first business
day of every calendar month, payments of Monthly Amounts (as defined in the 2003
Convertible Note) in an amount equal to $225,000 shall be due and payable to
Holder, together with any accrued and unpaid interest to date on such portion of
the Monthly Amount.


--------------------------------------------------------------------------------




2.  As of the Effective Date, the definition of “Maturity Date” under and as
defined in the 2004 Convertible Note shall be amended to be and read as follows:


“the earlier of (i) February 28, 2006, or (ii) the date of the closing of the
sale of the Borrower’s and its subsidiaries’ (as applicable) ATM Business to NCR
Corporation.”


3.  As of the Effective Date, Schedule A to the P.O Agreement is hereby amended
by deleting the definition of “Stated Expiry Date” in its entirety and inserting
the following new definition of “Stated Expiry Date” in lieu thereof:


“Stated Expiry Date” shall the earlier of (i) February 28, 2006 and (ii) the
date of the closing of the sale of the Borrower’s and its subsidiaries’ (as
applicable) ATM Business to NCR Corporation”


There are no other amendments or modifications to the Laurus Notes and the
Laurus Notes remain in full force and effect; however, in the event that the
terms of this letter agreement conflict with the terms of such agreements or
documents, the terms of this letter agreement shall govern. Holder hereby
expressly reserves and preserves all of the rights and remedies of Holder under
the Laurus Notes, any other documents related to the forgoing and/or applicable
law.


The parties hereto hereby agree to execute any further documentation required to
evidence the foregoing.


This letter agreement may not be amended or waived except by an instrument in
writing signed by the Borrower and the Holder. This letter agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. This letter agreement sets
forth the entire agreement between the parties hereto as to the matters set
forth herein and supersedes all prior communications, written or oral, with
respect to the matters herein.
 

--------------------------------------------------------------------------------



If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.


 

 
Very truly yours,
   
TIDEL TECHNOLOGIES, INC.
                   
By:
     
Name:
     
Title:
   



 
The foregoing is hereby accepted and agreed to
as of the date set forth above:


LAURUS MASTER FUND, LTD.


By:
 
 
Name:
   
Title:
   




--------------------------------------------------------------------------------